Citation Nr: 0508088	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to May 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

Initially, the Board notes that the RO in its June 2004 
statement of the case arguably has found that the veteran's 
service connected low back disorder includes an 
intervertebral disc syndrome.  Significantly, however, 
regardless of the RO's intent, any action concerning whether 
service connection for an intervetebral disc syndrome should 
or should not be granted must be documented in writing in a 
rating decision.  The veteran must thereafter be notified in 
writing.  As the record is unclear on this point, further 
development is required.

Secondly, a January 2004 magnetic resonance imaging 
evaluation (MRI), and an April 2004 electromyography (EMG) 
along with a July 2004 treatment record from the Columbia VA 
Medical Center showed increasingly adverse neurological 
symptomatology since his December 2003 VA examination.  
Therefore, a remand for a new examination is required to 
determine whether any service connected pathology warrants an 
increased rating.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.326 (2004); Green v. Derwinski, 1 Vet. App. 121 
(1991). 

Thirdly, as to entitlement to an increased evaluation for a 
duodenal ulcer, the veteran's August 2003 duodenal ulcer 
examination was conducted by an examiner who did not have the 
appellant's claims files.  Hence, the August 2003 examination 
report is inadequate for rating purposes, and further 
development is needed.  

Fourth, recent medical records received from the Columbia VA 
Medical Center and Pee Dee Health Care, P.A., raise, for the 
first time, questions about whether the veteran is precluding 
from engaging in substantial gainful employment because of 
his service connected lumbar strain.  Therefore, in addition 
to a VA examination to distinguish all service connected 
pathology from nonservice connected pathology the veteran 
should also be scheduled for a social and industrial survey 
to assess his employment history and day-to-day functioning.  
Id.

Given the veteran's claims that his service connected lumbar 
strain preclude substantial gainful employment, on remand, 
the RO should consider whether the claimant meets the 
criteria under 38 C.F.R. § 3.321(b)(1) (2004) for submission 
of this claim to the Director of Compensation and Pension for 
extra-schedular consideration.  

Lastly, a remand is required because while a July 2004 
treatment record from the Columbia VA Medical Center makes 
reference to the veteran receiving ongoing pain management 
treatment at this facility, most of his post July 2003 
treatment records are not found in the claims files.  
38 U.S.C.A. § 5103A(b) (West 2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO, after obtaining an 
authorization to obtain his private 
treatment records, should obtain all of 
the veteran's post July 2003 medical 
records that have not already been 
associated with the record from the 
Columbia VA Medical Center and Pee Dee 
Health Care, P.A..  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims files, and the veteran notified in 
writing.  

2.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  The claims folders are to 
be provided to the physicians for review 
in conjunction with the examinations.  
All indicated tests and studies deemed 
appropriate by the examiners must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the pre 
and post September 23, 2002, AMIE 
worksheets for rating intervertebral disc 
syndrome, as well as the pre and post 
September 26, 2003, AMIE worksheets for 
rating all other back disorders, the 
examiners are to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
any disability.  

The examiners must opine whether it is at 
least as likely as not that any evidence 
of an intervertebral disc syndrome is 
caused or aggravated by the veteran's 
service connected lumbar strain.  The 
examiners should also provide a 
consensuses opinion as to whether the 
totality of the veteran's service 
connected low back pathology preclude him 
from engaging in substantial gainful 
employment.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination.  
The claims folders are to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating 
duodenal ulcers, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any 
disability.  The examiner should also 
provide an opinion whether the veteran's 
service connected duodenal ulcer 
precludes him from engaging in 
substantial gainful employment.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a VA social and industrial 
survey to assess his employment history 
and day-to-day functioning due to his 
service connected disorders.  A written 
copy of the report should be inserted 
into the claims folder.

5.  The RO should review the medical 
examinations and survey to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If either is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development should be 
undertaken by the RO.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.

7.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO must first 
determine whether a lumbar intervertebral 
disc syndrome is directly related to 
service, or whether such a syndrome is 
caused or aggravated by the service 
connected lumbar strain.  Then, in 
readjudicating the claim of entitlement 
to an increased rating for a lumbar 
strain the RO must, as applicable, 
consider both the old and new rating 
criteria for evaluating an intervertebral 
disc syndrome and other back 
disabilities.  As to rating the veteran's 
lumbar strain, the RO is reminded that it 
may only apply the old rating criteria 
for rating back disorders to the time 
period prior to the change in law (i.e., 
September 23, 2002, for intervertebral 
disc syndrome and September 26, 2003, for 
all other back disorders) and the new 
rating criteria for rating back disorders 
to the time period since the change in 
law.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  The RO in 
readjudicating he increased rating and 
TDIU claims, should also consider in 
writing whether the claimant meets the 
criteria for submission of his claim to 
the Director of Compensation and Pension 
for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  The 
RO is advised that they are to make a 
determination based on all laws and 
regulations, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

If any benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time should be allowed for 
response.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


